767 F.2d 922
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, PLAINTIFF-APPELLEE,v.JEAN CONYERS, DEFENDANT-APPELLANT.
NO. 83-1096
United States Court of Appeals, Sixth Circuit.
6/12/85

E.D.Mich.
APPEAL DISMISSED
BEFORE:  CONTIE AND WELLFORD, Circuit Judges and EDWARDS, Senior Circuit Judge.


1
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


2
The appeal is dismissed because the claim of ineffective assistance of counsel has not been submitted to the district court pursuant to 28 U.S.C. Sec. 2255.  The dismissal is without prejudice to appellant's right to submit claim to the district court.